                                                         7014 OlSD OQOl tttS ISSt.-
CLERK'S OFFICE                                                                      Clnclnnaa,t   11      9.0a
UNITED STATES DISTRICT COURT                                                        TTJE 19 JAN    :: '
10? Pollfcr Stewart Courthouse
100 East Fifth Street
anciiuiati,OH45202




                                    received
                                       •JAN 19 2021
                                    RlCIUBDW.NAr.EL
                                       ClerkDft'H".,,.
                                     aNClKNAt'I.OIIK)




                                                              HP INC.
                                                              SERVE: Cr CORPORATION SYSTEM
                                 RECEIVED                     4400 EASTON COMMONS WAY
                                                              SUITE 125

                                    JAN 2 1 2021              Co-lor^bos., an   V3ZJ1
                                 RICHARD VV, NAGEt,
                                    Oerk or Coon
                                 aNCisNATi.omo




                                                          m
                                                                                                                 Case: 1:21-cv-00016-MWM Doc #: 8 Filed: 01/21/21 Page: 1 of 2 PAGEID #: 299
                                                                  co.MPcrrt r«JS SfcCrfO.'3 oi. C€int rr
                 SENDER: COMfttlE THIS SBCIION
                 • CaiT¥MaURis1,2,«nda.                                                                    DAtftnt
                 • Printyournam« Mid 9»ies8onth«i«v«f*«                                                • AUJiMII
                      •0 tUMwe CM1 letuTTi the cerd to you.                                        0. om el OvAwy
                                                                   B. fMvedOvmnetfNam;
                 • Altacn tHecardto We PackoltlMmoDpJoce
                   OfonWetrentllBpae«peitiili«.3V/-vlC«
                 1, woe Addiiesed er
                                                                   0. naeBvryJUWtfflwwTtWinaeml?
                                                                     IYESu«nerd*MyadiM»Me«                 • H»
                     HP INC.
                 ' SERVE; Cr CORPORATION SYSTEM                         l M . 2.
                     4400 EASTON COMMONS WAY
                     SUITE I2J
                     COLUMBUS. OH 43219
                                                                  1 SffvtaeTffe                 QAigieirH*e»w»


                         SS90 9402 4698 9032 8861 42                SISSISmi»iom>v              Jy^SjoepM
                     J. Moe NuiMer (T«jwei euinenfceHBeO
                                                                  • Bw»dM6inyiiii,tiJD«»»y        ii_ii i ichm*
                      7D14 OlSO DDQl tbMS ISSb                I                                CttmeetWMiffnflMalpl t
                     PS Fotm 3811. JulyMIS PSN 7e3<WB4«lM0M




. • '<•   •' •'«-»

                      • ^ •
                                                                                                                        Case: 1:21-cv-00016-MWM Doc #: 8 Filed: 01/21/21 Page: 2 of 2 PAGEID #: 300
